Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 1 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 2 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 3 of 43
      Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 4 of 43




The 2020 United States Presidential Election and the Official Proceeding on January 6, 2021




                     The Attack at the U.S. Capitol on January 6, 2021
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 5 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 6 of 43




                     The Oath Keepers Militia
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 7 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 8 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 9 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 10 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 11 of 43




                          Conspirators
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 12 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 13 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 14 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 15 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 16 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 17 of 43




                       The Co-Conspirators
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 18 of 43




           Probable Cause – Graydon Young and Laura Steele
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 19 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 20 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 21 of 43




                                                              sic




                  Probable Cause – Graydon Young
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 22 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 23 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 24 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 25 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 26 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 27 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 28 of 43




                   Probable Cause – Laura Steele
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 29 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 30 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 31 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 32 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 33 of 43




                   Probable Cause – Kelly Meggs
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 34 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 35 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 36 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 37 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 38 of 43




                  Probable Cause – Connie Meggs
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 39 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 40 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 41 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 42 of 43
Case 1:21-mj-00225-RMM Document 1-1 Filed 02/11/21 Page 43 of 43
